Citation Nr: 0632578	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  05-41 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of entitlement to Department of Veterans 
Affairs (VA) death benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.  He died in December 1986.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 administrative decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which found that, due to a lack 
of continuous cohabitation, the appellant was not entitled to 
death benefits as the veteran's surviving spouse.  

In October 2006 the Board granted a motion to advance this 
case on its docket.  



FINDINGS OF FACT

1.  The veteran and the appellant were married in July 1948.  

2.  The veteran died in December 1986.  

3.  At the time of the veteran's death, the appellant and the 
veteran were legally married, although they had not lived 
together since July 1958.  

4.  The separation was due to misconduct of the veteran, as 
manifest by infidelity, without the fault of the appellant.  



CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran for the purposes of VA death 
benefits have been met.  38 U.S.C.A. §§ 101, 5107 (West 
2002); 38 C.F.R. §§ 3.50, 3.53, 3.102 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim.  

II.  Analysis

The term "surviving spouse" is defined, in pertinent part, 
as a person of the opposite sex who (1) was the lawful spouse 
of a veteran at the time of the veteran's death, and (2) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran, without fault of the spouse, and (3) who has 
not remarried.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. 
§ 3.50 (2006).  

The requirement that there must be "continuous 
cohabitation" from the date of the marriage to the date of 
death of the veteran will be considered as having been met 
when the evidence shows that any separation was due to the 
misconduct of, or procured by, the veteran without the fault 
of the surviving spouse.  Temporary separations which 
ordinarily occur, including those caused for the time being 
through fault of either party, will not break the continuity 
of cohabitation.  38 C.F.R. § 3.53(a).  

In determining whether there was continuous cohabitation, the 
statements of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was by mutual consent and that the parties lived apart for 
purposes of convenience, health, business, or any other 
reason which did not show intent on the part of the surviving 
spouse to desert the veteran, the continuity of cohabitation 
will not be considered as having been broken.  38 C.F.R. 
§ 3.53(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a two-part test to determine whether a 
spouse can be deemed to have continuously cohabited with a 
veteran if a separation has occurred.  Gregory v. Brown, 5 
Vet. App. 108 (1993).  First, the spouse must be free of 
fault in the initial separation.  Second, the separation must 
have been procured by the veteran or due to his misconduct.  
The Court found that the "without fault" requirement of the 
law was not a continuing one.  Rather, the finding of fault 
was to be determined on the basis of an analysis of the 
conduct at the time of separation.  Id.   

A July 1948 marriage certificate indicates that the veteran 
and the appellant were married in that month.  There appears 
to be no dispute in the record that the veteran and the 
appellant were still married at the time of the veteran's 
death in December 1986.  In this regard, the death 
certificate describes the veteran's marital status as married 
and names the appellant as his surviving spouse.  The 
informant of death was M. M., whose mailing address was the 
same as the veteran's.  In a January 1987 application for 
burial benefits (VA Form 21-530), M. M. indicated that she 
was a friend of the veteran and listed the appellant as the 
veteran's spouse.  

Thus, the questions to be addressed are whether the veteran 
and the appellant continuously cohabited from July 1948 and, 
if not, whether the separation was due to the misconduct of, 
or procured by, the veteran, without the fault of the 
appellant.  

In her initial claim for death benefits, filed in March 2005, 
the appellant indicated that her marriage to the veteran had 
been terminated by death in December 1986, and that she had 
not continuously lived with the veteran from the date of 
marriage until death, but had separated in July 1958 due to 
irreconcilable differences.  

In her August 2005 notice of disagreement (NOD), the 
appellant indicated that her life with the veteran was great 
for many years until she learned that he was "running 
around."  She stated that she left the veteran but then went 
back to him.  She stated that they were "off and on" for 
several years and that she tried hard but, "it never worked 
out."  A June 2005 letter from the veteran's sister 
indicates that the reason for the separation was marital 
discord.  

In an April 2006 statement, the appellant's representative 
indicated that the reason for the separation between the 
veteran and the appellant was his infidelity.  He noted the 
appellant's contention that she was not materially at fault 
in that separation.  

In his September 2006 written brief presentation, the 
veteran's representative reiterated that the separation which 
began in July 1958 was due to the misconduct of the veteran 
as manifest by his repeated infidelity.  

There is, unfortunately, very little evidence of record 
addressing the reasons for the separation between the veteran 
and the appellant.  However, as noted above, the statement of 
the surviving spouse as to the reason for the separation will 
be accepted in the absence of contradictory information.  In 
this case, the appellant has consistently maintained that her 
separation from the veteran was attributable to his 
infidelity.  There is no evidence which contradicts this 
contention, or indicates fault on the part of the appellant, 
and the June 2005 letter from the appellant's sister, 
indicating that the reason for separation was marital 
discord, tends to bolster the appellant's statements 
regarding the basis for her separation from the veteran.  

In Gregory, the Court held that the mere act of failing to 
reconcile was not relevant to such question and, standing 
alone, did not constitute evidence of fault at the time of 
separation.  In this case, there is no evidence of fault on 
the part of the appellant at the time of the separation, 
rather, she has indicated that she tried hard to reconcile 
with the veteran.  Accordingly, she was not, as a matter of 
law, at fault at the time of the separation under 38 U.S.C.A. 
§ 101(3) and 38 C.F.R. § 3.50(b)(1).  

The undisputed evidence is that the separation was not by 
mutual consent, but was due to misconduct on the part of the 
veteran, without the fault of the surviving spouse.  

Therefore, the appellant is recognized as the surviving 
spouse of the veteran.  38 U.S.C.A. § 5107(b).  



ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of entitlement to Department of Veterans 
Affairs (VA) death benefits is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


